                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

COREY GOLSON, SR.,                                :

                            Petitioner            :       CASE NO. 1:10-CR-339

                      v.                          :         (JUDGE MANNION)

UNITED STATES OF AMERICA,                         :

                            Respondent            :

                                              ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.          Petitioner Golson’s June 24, 2019 motion for relief
                      from the denial of his §2255 motion and seeking to re-
                      open his habeas proceeding with respect to his §2255
                      motion, pursuant to Fed.R.Civ.P. 60(b), (Doc. 137), is
                      DISMISSED for lack of jurisdiction.

          2.          Petitioner Golson’s June 24, 2019 motion for an
                      evidentiary hearing, (Doc. 138), is DENIED.
          3.          No Certificate of Appealability will issue.




                                                      s/ Malachy E. Mannion
                                                      MALACHY E. MANNION
                                                      United States District Judge


Dated: December 3, 2019
10-339-02-ORDER.wpd
